Per Curiam.
An examination of tbe complaint in connection with tbe portions thereof sought to be stricken leads to tbe conclusion that tbe ruling of tbe trial judge should be upheld. Tbe allegations complained of were relevant and tended to set forth facts material to a proper statement of plaintiffs’ cause of action. Garrett v. Rose, 236 N.C. 299, 72 S.E. 2d 843; Ledford v. Transportation Co., 237 N.C. 317, 74 S.E. 2d 653. Furthermore, defendants’ motion to strike was filed after their demurrer bad been overruled. G.S. 1-153. Parrish v. R. R., 221 N.C. 292, 20 S.E. 2d 299. Appellees’ motion to dismiss tbe appeal on tbis ground is allowed.
Appeal dismissed.